ACCEPTED
                                                                    05-15-00054-CV
                                                         FIFTH COURT OF APPEALS
                                                                    DALLAS, TEXAS
                                                              6/26/2015 11:45:50 AM
                                                                         LISA MATZ
                                                                             CLERK


                 No. 05-15-00054-CV
                                                  FILED IN
                                           5th COURT OF APPEALS
     COURT OF APPEALS FOR THE FIFTH J    UDICIALDALLAS, TEXAS
                                           6/26/2015 11:45:50 AM
               DISTRICT OF TEXAS                  LISA MATZ
                                                    Clerk
               AT DALLAS, TEXAS


                BARBARA MEREDITH
                        Appellant
                            v.

  OXFORD TOWNHOMES ADDITION HOMEOWNERS’
             ASSOCIATION, INC.
                      Cross Appellant
                            v.

   OXFORD TOWNHOES, LLC; JASON ROSE; JR ROSE
DEVELOPMENT, LLC, OXFORD TOWNHOMES ADDITION
    HOEOWNER’S ASSOCIATION; HOME OWNERS
  MANAGEMENT ENTERPRISES, INC. D/B/A HOME OF
 TEXAS; and WARRANTY UNDERWRITERS INSURANCE
                  COMPANY




         APPELLANT’S THIRD UNOPPOSED MOTION
   FOR EXTENSION OF 3 DAYS TO FILE APPELLANT’S BRIEF
TO THE HONORABLE COURT OF APPEALS:


       NOW COMES, BARBARA MEREDITH, (“Appellant”) and files

Appellant’s Third Unopposed Motion For Extension Of Time To File

Appellant’s Brief and in support would show the Court as follows:

                                    I.
                       CERTIFICATE OF CONFERENCE

       I hereby certify Appellant’s counsel, JANET RANDLE, has conferred

with counsel for each of the Appellees and Cross-Appellant and that each

counsel is unopposed to this motion.

                                                  /s/ JANET R. RANDLE
                                                  ______________________

                                    II.
                             STATEMENT OF FACTS

1.     Appellant’s brief and Cross-Appellant’s brief was to be filed Friday, June 26,

       2015 the day this motion is being filed.

2.     Appellant seeks a three-day extension until Monday June 29, 2015.

3.     This request is being made due to counsel’s current litigation calendar which

       has three other deadlines on motions to dismiss in federal court also due

       today.




                                                                                       2

APPELLANT’S THIRD UNOPPOSED MOTION
FOR EXTENSION OF 3 DAYS TO FILE APPELLANT’S BRIEF
MORP Mtn4 Extension Brief to June 29 2015
4.     The briefing on those responses has interfered with the ability of counsel to

       set aside full blocks of time to complete the Appellant’s Brief in this case.

5.     Appellant’s counsel intends to utilize the weekend to have the brief completed

       to file on Monday by the midnight deadline.

6.     This motion is made in the interest of justice, and is not intended to

       intentionally cause delay or to harass opposing counsel.

                                   III.
                         AUTHORITY FOR EXTENSION

7.     The Court may grant an extension of time under the authority of Texas Rules

       of Appellate Procedure 38.6(d).

                                     IV.
                              PRAYER FOR RELIEF

       WHEREFORE PREMISES CONSIDERED, Appellee respectfully requests

that this Court grant Appellant LEN MAC DEVELOPMENT CORPORATION’S

motion for an extension of 3 days to allow it’s counsel to file its opening brief by

midnight on June 29, 2015,

                                            Respectfully submitted,

                                            /s/ JANET R. RANDLE

                                            EVAN LANE (VAN) SHAW
                                            Bar Card No. 18140500
                                            JANET R. RANDLE
                                            Bar Card No. 00792216
                                            2723 Fairmount Street
                                            Dallas, Texas 75201
                                            Tel: (214) 754-7110
                                             janet@shawlaw.net
                                                                                       3

APPELLANT’S THIRD UNOPPOSED MOTION
FOR EXTENSION OF 3 DAYS TO FILE APPELLANT’S BRIEF
MORP Mtn4 Extension Brief to June 29 2015
                                            Fax: (214) 754-7115
                                            ATTORNEYS FOR APPELLANT LEN-
                                            MAC DEVELOPMENT CORP.




                            CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing document has

been forwarded to all counsel via Efile and at the emails noted below:

Mr. Jerry L. Ewing, Jr.
Mr. Nathan R. Cash
Walters Balido & Crain
mailto:nathan.cash@wbclawfirm.com


    Attorneys for Defendants OXFORD TOWNHOMES ADDITION
HOMEOWNER ASSOCIATION, INCORPORATED and DAVID NOLAN, JR.

Mr. Scott Campbell
ATTORNEY AT LAW
scampbell@scampbellaw.com

     Attorney for Defendant OXFORD TOWNHOMES ADDITION HOMEOWNER
ASSOCIATION, INCORPORATED

Mr. Daniel Bates
Mr. Matt Motes
ATTORNEY AT LAW
dbates@deckerjones.com
mmotes@deckerjones.com

     Notice of Appearance for Defendants JASON ROSE AND JR ROSE
DEVELOPMENT, LLC

Mr. Mark Davis
Mr. Eric L. Lindstrom
ATTORNEY AT LAW
MDavis@cdklawfirm.com
ELindstrom@cdklawfirm.com
                                                                              4

APPELLANT’S THIRD UNOPPOSED MOTION
FOR EXTENSION OF 3 DAYS TO FILE APPELLANT’S BRIEF
MORP Mtn4 Extension Brief to June 29 2015
      Attorney for Defendants HOME OWNERS MANAGEMENT ENTERPRISES,
INC. D/B/A HOME OF TEXAS and WARRANTY UNDERWRITERS INSURANCE
COMPANY

DATED: June 26, 2015.
                                              /s/ JANET R. RANDLE
                                            __________________________
                                                   JANET R. RANDLE




                                                                         5

APPELLANT’S THIRD UNOPPOSED MOTION
FOR EXTENSION OF 3 DAYS TO FILE APPELLANT’S BRIEF
MORP Mtn4 Extension Brief to June 29 2015